Case 2:21-cv-00991-CBM-KK Document 10 Filed 03/16/21 Page 1 of 13 Page ID #:48




  1
  2
  3
  4
  5
  6
                             UNITED STATES DISTRICT COURT
  7
                            CENTRAL DISTRICT OF CALIFORNIA
  8
  9
 10    GREGORY FRANKLIN,                                Case No. CV 21-991-CBM (KK)
 11                               Plaintiff,
 12                         v.                          ORDER DISMISSING COMPLAINT
                                                        WITH LEAVE TO AMEND
 13    A.H. MARTINEZ, ET AL.,
 14                               Defendant(s).
 15
 16
 17                                               I.
 18                                     INTRODUCTION
 19          Plaintiff Gregory Franklin (“Plaintiff”), proceeding pro se and in forma
 20   pauperis, filed a Complaint pursuant to 42 U.S.C. § 1983 (“Section 1983”) alleging
 21   violations of his First, Eighth, and Fourteenth Amendment rights. For the reasons
 22   discussed below, the Court dismisses the Complaint with leave to amend.
 23                                               II.
 24                        ALLEGATIONS IN THE COMPLAINT
 25          On January 29, 2021, Plaintiff, an inmate at California State Prison – Los
 26   Angeles County (“CSP-LAC”), filed the Complaint against the following eight
 27   defendants: (1) Lieutenant A.H. Martinez; (2) correctional officer J. Hernandez; (3)
 28   correctional officer E. Gollette; (4) correctional officer J. Makarade; (5) correctional
Case 2:21-cv-00991-CBM-KK Document 10 Filed 03/16/21 Page 2 of 13 Page ID #:49




  1   officer J. Resendiz; (6) Sergeant R. Aguirre; (7) correctional counselor II/Captain J.
  2   Tingley; and (8) correctional counselor S. Nave (collectively, “Defendants”) in their
  3   individual and official capacities. ECF Docket No. (“Dkt.”) 1 at 4-6. Plaintiff alleges
  4   each defendant violated his First, Eighth, and Fourteenth Amendment rights.
  5          The Complaint alleges Plaintiff is a “prisoner advocate” who has filed
  6   numerous claims concerning prison conditions. Id. at 7. Plaintiff alleges Defendants
  7   have “launched a systematic policy of discrimination and retaliation” against him for
  8   filing prison grievances and petitioning the courts; specifically, Plaintiff alleges
  9   defendants’ “illegal actions… stemmed from Plaintiff bringing a complaint against
 10   prison staff[;] therefore all the actions [taken] are viewed as a single violation.” Id. at
 11   7-8, 11, 12, 22. Plaintiff further alleges a “nexus” exists among all defendants in this
 12   action because (1) there has been a “five year span of harassment and retaliation;” (2)
 13   all defendants have access to a “SOMS” system, which shows activity regarding
 14   Plaintiff’s grievances and lawsuits; and (3) Defendants use the “same methods” to
 15   retaliate and discriminate against him. Id. at 8-9, 22. Plaintiff alleges Defendants’
 16   retaliation and discrimination consist of preventing his transfer to a more
 17   “progressive” or lower-level security facility; issuing “manufactured or trump[ed]-up
 18   Rule Violations”; denying him employment to affect his credits; sending him to
 19   administrative segregation; placing him with “mentally disturbed” cellmates; and
 20   interfering with his personal property. Id. at 10-11.
 21          As alleged in the Complaint:
 22          On September 13, 2015, Plaintiff was placed on “C-status” (i.e., “privilege
 23   group C”) for two rule violations for refusing a cellmate. Id. at 13.
 24          On October 11, 2015, Plaintiff filed a lawsuit against five CSP-LAC employees,
 25   including defendant Martinez.1 Id. at 15.
 26
 27
 28
      1While unclear, Plaintiff may be referring to Franklin v. Soto, 2:15-cv-08379-CBM-
      KK.
                                                 2
Case 2:21-cv-00991-CBM-KK Document 10 Filed 03/16/21 Page 3 of 13 Page ID #:50




  1          On November 1, 2015, Plaintiff sent a request to defendants Nave and Tingley,
  2   correctional counselors, to remove Plaintiff from C-status. Id. Plaintiff alleges
  3   defendants Nave and Tingley “were presen[t] when Plaintiff talked to the Courts”
  4   about his civil rights lawsuit and “made comments about Plaintiff[’s] pending
  5   lawsuits,” and denied Plaintiff a C-status hearing and refused to take Plaintiff off C-
  6   status. Id. at 13-14. Plaintiff alleges the actions of defendants Nave and Tingley
  7   constituted retaliation for exercising his right to file grievances or complaints in
  8   violation of the First Amendment; “unnecessary pain and suffering due to retaliation”
  9   in violation of the Eighth Amendment; and discrimination and denial of due process
 10   in violation of the Fourteenth Amendment “for enforcing his constitutional right to
 11   bring grievances or complaints.” Id. at 13.
 12          On October 19, 2016, defendants Gollette and Hernandez, supervised by
 13   defendant Martinez, conducted a search of Plaintiff’s cell. Id. at 20. Plaintiff
 14   discovered his food items were missing after the search. Id. at 14. Defendant
 15   Gollette “had previously made comments about Plaintiff bringing lawsuits.” Id. at 15.
 16   Plaintiff alleges defendants Gollette and Hernandez’s actions constituted retaliation
 17   for exercising his right to file grievances in violation of the First Amendment and a
 18   due process violation of the Fourteenth Amendment for taking his personal property.
 19   Id. at 14.
 20          On October 19, 2016 and October 10, 2017, Plaintiff appeared at his annual
 21   classification hearings. Id. at 16. Defendant Tingley was Plaintiff’s “counselor” at
 22   both hearings and served as the chairperson for the 2016 hearing. Id. Plaintiff was
 23   denied requests to be transferred to a lower security prison, for “single-cell status,”
 24   and to enter “rehabilitative/work programs” even though he had “no disciplinary
 25   violation for one year” and other inmates were allowed to transfer. Id. Defendant
 26   Tingley had previously told Plaintiff “it disturb[s] him Plaintiff ha[s] continuously
 27   brought numerous lawsuit’s [sic] against his co-horts.” Id. Plaintiff alleges defendant
 28   Tingley’s actions constituted retaliation for exercising his right to file grievances in
                                                    3
Case 2:21-cv-00991-CBM-KK Document 10 Filed 03/16/21 Page 4 of 13 Page ID #:51




  1   violation of the First Amendment; “unnecessary pain and suffering due to retaliation”
  2   in violation of the Eighth Amendment; and discrimination and denial of due process
  3   in violation of the Fourteenth Amendment. Id. at 15.
  4          Ten days after Plaintiff’s annual classification 2 and one day after Plaintiff
  5   submitted a grievance challenging the denial of his request for single-cell status, non-
  6   defendant officer Penata 3 issued Plaintiff a rule violation for refusing a cellmate. Id.
  7   at 17. Non-defendant Villalobos found Plaintiff guilty of the rule violation. Id. at 18.
  8   Plaintiff alleges officer Penata’s actions constituted retaliation for exercising his right
  9   to file grievances in violation of the First Amendment; “unnecessary pain and
 10   suffering” in violation of the Eighth Amendment; and a violation of the Fourteenth
 11   Amendment. Id. at 17.
 12          On January 7, 2018, defendant Aguirre interviewed Plaintiff regarding
 13   Plaintiff’s grievance against another officer, non-defendant officer Delgadillo. Id. at
 14   19. During the interview, defendant Aguirre told Plaintiff he could give Plaintiff a
 15   cellmate and if Plaintiff refused, Plaintiff would be disciplined. Id. Defendant
 16   Aguirre then asked Plaintiff whether he wanted to withdraw the grievance against
 17   officer Delgadillo. Id. Plaintiff refused to withdraw the grievance. Id. Defendant
 18   Aguirre stated Plaintiff would get a cellmate the next day. Id. The next day,
 19   defendant Aguirre issued Plaintiff a rule violation for refusing a cellmate. Id. Plaintiff
 20   alleges defendant Aguirre’s actions constituted retaliation for exercising his right to
 21   file grievances in violation of the First Amendment; “unnecessary pain and suffering
 22   due to retaliation” in violation of the Eighth Amendment; and discrimination and
 23   denial of due process in violation of the Fourteenth Amendment. Id. at 18.
 24          On April 2, 2018, non-defendant Drayton moved Plaintiff to another building
 25   where defendants Resendiz and Makarade told Plaintiff he would be moving into a
 26
 27   2 It is unclear whether this incident occurred after the 2016 or 2017 annual
      classification hearing.
 28   3 Plaintiff has not named officer Penata as a defendant. Dkt. 1 at 4-6.

                                                   4
Case 2:21-cv-00991-CBM-KK Document 10 Filed 03/16/21 Page 5 of 13 Page ID #:52




  1   cell with another inmate. Id. at 20-21. Plaintiff refused and told them he is allowed to
  2   be “single-cell” due to the “length of time and medication condition.” Id. at 21.
  3   Defendants Resendiz and Makarade then handcuffed Plaintiff and took him to the
  4   “cage” in the gym to await being sent to administrative segregation. Id. at 21. Non-
  5   defendant officer Mijares4 interviewed Plaintiff regarding his refusal to share a cell.
  6   Id. Plaintiff was then placed in administrative segregation from April 2, 2018 to April
  7   14, 2018. Id. Plaintiff alleges the actions of officer Mijares and defendants Resendiz
  8   and Makarade constituted retaliation in violation of the First Amendment;
  9   “unnecessary pain and suffering due to retaliation” in violation of the Eighth
 10   Amendment; and a violation of the Fourteenth Amendment for taking him to ad-seg
 11   and not following procedure for refusing a cellmate. Id. at 18.
 12            Plaintiff seeks compensatory and punitive damages and injunctive relief to be
 13   “present during all cell searches and the packing and unpacking of all Plaintiff[‘s]
 14   property” and for the Court to “review all rule violations and disciplinary hearings
 15   before the administration make[s] a finding of guilty or not guilty.” Id. at 2.
 16                                               III.
 17                                  STANDARD OF REVIEW
 18            Where a plaintiff is incarcerated and/or proceeding in forma pauperis, a court
 19   must screen the complaint under 28 U.S.C. §§ 1915 and 1915A and is required to
 20   dismiss the case at any time if it concludes the action is frivolous or malicious, fails to
 21   state a claim on which relief may be granted, or seeks monetary relief against a
 22   defendant who is immune from such relief. 28 U.S.C. §§ 1915(e)(2)(B), 1915A; see
 23   also Barren v. Harrington, 152 F.3d 1193, 1194 (9th Cir. 1998).
 24            Under Federal Rule of Civil Procedure 8 (“Rule 8”), a complaint must contain a
 25   “short and plain statement of the claim showing the pleader is entitled to relief,” and
 26   “[e]ach allegation must be simple, concise, and direct.” FED. R. CIV. P. 8(a), (d). In
 27
 28   4   Plaintiff has not named officer Mijares as a defendant. Dkt. 1 at 4-6.
                                                    5
Case 2:21-cv-00991-CBM-KK Document 10 Filed 03/16/21 Page 6 of 13 Page ID #:53




  1   determining whether a complaint fails to state a claim for screening purposes, a court
  2   applies the same pleading standard as it would when evaluating a motion to dismiss
  3   under Federal Rule of Civil Procedure 12(b)(6). See Watison v. Carter, 668 F.3d 1108,
  4   1112 (9th Cir. 2012).
  5            A complaint may be dismissed for failure to state a claim “where there is no
  6   cognizable legal theory or an absence of sufficient facts alleged to support a
  7   cognizable legal theory.” Zamani v. Carnes, 491 F.3d 990, 996 (9th Cir. 2007). In
  8   considering whether a complaint states a claim, a court must accept as true all of the
  9   material factual allegations in it. Hamilton v. Brown, 630 F.3d 889, 892-93 (9th Cir.
 10   2011). The court, however, need not accept as true “allegations that are merely
 11   conclusory, unwarranted deductions of fact, or unreasonable inferences.” In re
 12   Gilead Scis. Sec. Litig., 536 F.3d 1049, 1055 (9th Cir. 2008). Although a complaint
 13   need not include detailed factual allegations, it “must contain sufficient factual matter,
 14   accepted as true, to state a claim to relief that is plausible on its face.” Cook v.
 15   Brewer, 637 F.3d 1002, 1004 (9th Cir. 2011) (quoting Ashcroft v. Iqbal, 556 U.S. 662,
 16   678 (2009)). A claim is facially plausible when it “allows the court to draw the
 17   reasonable inference that the defendant is liable for the misconduct alleged.” Id. The
 18   complaint “must contain sufficient allegations of underlying facts to give fair notice
 19   and to enable the opposing party to defend itself effectively.” Starr v. Baca, 652 F.3d
 20   1202, 1216 (9th Cir. 2011).
 21            “A document filed pro se is ‘to be liberally construed,’ and a ‘pro se complaint,
 22   however inartfully pleaded, must be held to less stringent standards than formal
 23   pleadings drafted by lawyers.’” Woods v. Carey, 525 F.3d 886, 889-90 (9th Cir. 2008).
 24   However, liberal construction should only be afforded to “a plaintiff’s factual
 25   allegations,” Neitzke v. Williams, 490 U.S. 319, 330 n.9 (1989), and a court need not
 26   accept as true “unreasonable inferences or assume the truth of legal conclusions cast
 27   in the form of factual allegations,” Ileto v. Glock Inc., 349 F.3d 1191, 1200 (9th Cir.
 28   2003).
                                                    6
Case 2:21-cv-00991-CBM-KK Document 10 Filed 03/16/21 Page 7 of 13 Page ID #:54




  1         If a court finds the complaint should be dismissed for failure to state a claim,
  2   the court has discretion to dismiss with or without leave to amend. Lopez v. Smith,
  3   203 F.3d 1122, 1126-30 (9th Cir. 2000). Leave to amend should be granted if it
  4   appears possible the defects in the complaint could be corrected, especially if the
  5   plaintiff is pro se. Id. at 1130-31; see also Cato v. United States, 70 F.3d 1103, 1106
  6   (9th Cir. 1995). However, if, after careful consideration, it is clear a complaint cannot
  7   be cured by amendment, the court may dismiss without leave to amend. Cato, 70
  8   F.3d at 1107-11; see also Moss v. U.S. Secret Serv., 572 F.3d 962, 972 (9th Cir. 2009).
  9                                              IV.
 10                                       DISCUSSION
 11   A.    THE ELEVENTH AMENDMENT BARS ALL SECTION 1983
 12         CLAIMS FOR MONETARY DAMAGES AGAINST DEFENDANTS
 13         IN THEIR OFFICIAL CAPACITY
 14         1.     Applicable Law
 15         “The Eleventh Amendment prohibits federal courts from hearing suits brought
 16   against an unconsenting state.” Brooks v. Sulphur Springs Valley Elec. Co-op., 951
 17   F.2d 1050, 1053 (9th Cir. 1991) (citing Pennhurst State Sch. & Hosp. v. Halderman,
 18   465 U.S. 89, 100 (1984)). This jurisdictional bar includes “suits naming state agencies
 19   and departments as defendants,” and it applies whether a plaintiff “seek[s] damages or
 20   injunctive relief.” Id.; Pennhurst State Sch., 465 U.S. at 102. As to state officials sued
 21   in their official capacity, the Eleventh Amendment immunizes state officials sued in
 22   their official capacity from claims for retrospective relief (including monetary damage
 23   claims) but does not immunize them from claims for prospective relief (such as
 24   forward-looking injunctive relief). Kentucky v. Graham, 473 U.S. 159, 169-70 (1985);
 25   Edelman v. Jordan, 415 U.S. 651 (1974); Ex Parte Young, 209 U.S. 123 (1908).
 26         2.     Analysis
 27         Here, to the extent Plaintiff sues Defendants in their official capacity for
 28   monetary damages, such claims are barred by the Eleventh Amendment. See
                                                  7
Case 2:21-cv-00991-CBM-KK Document 10 Filed 03/16/21 Page 8 of 13 Page ID #:55




  1   Graham, 473 U.S. at 169-70 (holding the Eleventh Amendment bar “remains in effect
  2   when State officials are sued for damages in their official capacity”). Accordingly, all
  3   claims against Defendants in their official capacity for monetary damages are subject
  4   to dismissal.
  5   B.     THE REQUEST FOR INJUNCTIVE RELIEF MUST BE STRICKEN
  6          1.       Applicable Law
  7          “[A] court’s equitable power lies only over the merits of the case or controversy
  8   before it.” Pac. Radiation Oncology, LLC v. Queen’s Med. Ctr., 810 F.3d 631, 633
  9   (9th Cir. 2015). Without a “relationship or nexus [between the requested injunction
 10   and the harm alleged], the district court lacks authority to grant the relief requested.”
 11   Id. at 636-37. Therefore, “[w]hen a plaintiff seeks injunctive relief based on claims
 12   not pled in the complaint, the court does not have the authority to issue an
 13   injunction.” Id. at 633.
 14          2.       Analysis
 15          Plaintiff requests the Court issue an injunction requiring Plaintiff to be “present
 16   during all cell searches and the packing and unpacking of all Plaintiff[‘s] property” and
 17   for the Court to “review all rule violations and disciplinary hearings before the
 18   administration make[s] a finding of guilty or not guilty.” Dkt. 1 at 2. However,
 19   Plaintiff does not allege a sufficient relationship or nexus between his claims and his
 20   requested injunctive relief. The underlying claims in the FAC are that Defendants
 21   retaliated against Plaintiff for filing grievances and civil rights cases. Plaintiff does not
 22   allege these claims arose from a lack of supervision of cell searches or a lack of Court
 23   review of administrative hearings, nor does he allege any “relationship or nexus”
 24   between his claims and the requested relief. See Pac. Radiation Oncology, 810 F.3d at
 25   636-37. Rather, it is entirely speculative that supervision would have deterred or
 26   prevented the alleged retaliation. Thus, because Plaintiff fails to allege a sufficient
 27   relationship, the “[C]ourt lacks the authority to grant the relief requested,” and the
 28   request for injunctive relief must be stricken.
                                                    8
Case 2:21-cv-00991-CBM-KK Document 10 Filed 03/16/21 Page 9 of 13 Page ID #:56




  1   C.     THE COMPLAINT IMPROPERLY JOINS DISTINCT CLAIMS
  2          1.     Applicable Law
  3          A basic lawsuit is a single claim against a single defendant. Federal Rule of
  4   Civil Procedure 18(a) allows a plaintiff to add multiple claims to the lawsuit when they
  5   are against the same defendant. FED. R. CIV. P. 18(a). Federal Rule of Civil
  6   Procedure 20(a)(2) allows a plaintiff to join multiple defendants to a lawsuit where the
  7   right to relief arises out of the same “transaction, occurrence, or series of
  8   transactions” and “any question of law or fact common to all defendants will arise in
  9   the action.” FED. R. CIV. P. 20(a)(2). In contrast, unrelated claims against different
 10   defendants must be brought in separate lawsuits to avoid confusion and prevent “the
 11   sort of morass [a multiple claim, multiple defendant] suit produce[s].” George v.
 12   Smith, 507 F.3d 605, 607 (7th Cir. 2007) (noting unrelated claims against different
 13   defendants should be brought in different lawsuits, in part to prevent prisoners from
 14   circumventing filing-fee requirements and three-strikes rule under Prison Litigation
 15   Reform Act); Gonzalez v. Maldonado, No. 1:11-cv-01774-SAB (PC), 2013 WL
 16   4816038, at *2 (E.D. Cal. Sept. 9, 2013).
 17          2.     Analysis
 18          Here, the Complaint sets forth approximately six unrelated incidents involving
 19   eight defendants and many non-defendants, allegedly violating Plaintiff’s rights from
 20   2015 through 2018. See dkt. 1. Specifically, the Complaint describes (1) a November
 21   1, 2015 hearing where defendants Nave and Tingley denied Plaintiff C-status; (2) the
 22   October 19, 2016 cell search by defendants Gollette, Hernandez, and Martinez; (3) the
 23   October 19, 2016 and October 10, 2017 classification hearings with defendant
 24   Tingley; (4) an incident with non-defendant officer Penata; (5) a January 7, 2018
 25   incident with defendant Aguirre where Plaintiff was interviewed regarding a grievance
 26   and then written up the next day for refusing a cellmate; and (6) an April 2, 2018
 27   incident where non-defendant officer Mijares and defendants Resendiz and Makarade
 28   sent Plaintiff to ad-seg for refusing a cellmate. Id. at 14-21.
                                                   9
Case 2:21-cv-00991-CBM-KK Document 10 Filed 03/16/21 Page 10 of 13 Page ID #:57




  1          Plaintiff’s attempt to join these claims on the grounds that each Defendant
  2   retaliated against him because of his litigation activity, thus constituting a “nexus,”
  3   fails. First, conclusory allegations of retaliation are insufficient to state a claim for
  4   retaliation. See Williams v. Wood, 223 F. App’x 670, 671 (9th Cir. 2007) (affirming
  5   dismissal of conclusory allegations of retaliatory transfer “because these claims lacked
  6   factual support demonstrating a causal link between the civil actions [plaintiff] has
  7   filed and the denial of a transfer”); Wise v. Washington State Dep’t of Corrs., 244
  8   Fed. App’x 106, 108 (9th Cir. 2007), cert. denied, 552 U.S. 1282 (2008) (finding
  9   plaintiff’s conclusory allegations of retaliation insufficient “without supporting facts
 10   connecting the defendants to his litigation activities”); Stine v. Bureau of Prisons, No.
 11   2:18-CV-0684-KJN (P), 2018 WL 2771332, at *6 (E.D. Cal. June 7, 2018) (finding
 12   plaintiff’s generalized assertion regarding retaliation insufficient to demonstrate each
 13   named defendant retaliated against plaintiff for his protected conduct).
 14          Second, even if each incident of retaliation was based on the same alleged
 15   protected conduct, each incident does not arise out of the same “transaction,
 16   occurrence, or series of transactions” and is, therefore, improperly joined under Rule
 17   20. See Hollis v. Gonzalez, No. 1:08-CV-1834-OWW-DLB (PC), 2010 WL 2555781,
 18   at *6 (E.D. Cal. June 18, 2010), report and recommendation adopted, 2010 WL
 19   3153963 (E.D. Cal. Aug. 9, 2010) (dismissing unrelated claims of retaliation for
 20   “grievance activity” against different prison staff members as improperly joined).
 21          Hence, Plaintiff’s various unrelated claims against different defendants must be
 22   brought in separate lawsuits. Additionally, at this juncture, the Court declines to cull
 23   through the Complaint to determine which, if any, of Plaintiff’s distinct claims are
 24   sufficiently pled. Plaintiff may, therefore, file an amended complaint setting forth
 25   properly joined claims but must file separate lawsuits to pursue any unrelated claims.
 26   ///
 27   ///
 28   ///
                                                   10
Case 2:21-cv-00991-CBM-KK Document 10 Filed 03/16/21 Page 11 of 13 Page ID #:58




  1                                                V.
  2                LEAVE TO FILE A FIRST AMENDED COMPLAINT
  3          For the foregoing reasons, the Complaint is subject to dismissal. As the Court
  4   is unable to determine whether amendment would be futile, leave to amend is granted.
  5   See Lucas v. Dep’t of Corrs., 66 F.3d 245, 248 (9th Cir. 1995) (per curiam). Plaintiff is
  6   advised that the Court’s determination herein that the allegations in the Complaint are
  7   insufficient to state a particular claim should not be seen as dispositive of that claim.
  8   Accordingly, while the Court believes Plaintiff has failed to plead sufficient factual
  9   matter in his pleading, accepted as true, to state a claim to relief that is viable on its
 10   face, Plaintiff is not required to omit any claim in order to pursue this action.
 11   However, if Plaintiff asserts a claim in his First Amended Complaint that has been
 12   found to be deficient without addressing the claim’s deficiencies, then the Court,
 13   pursuant to the provisions of 28 U.S.C. § 636, ultimately will submit to the assigned
 14   district judge a recommendation that such claim be dismissed with prejudice for
 15   failure to state a claim, subject to Plaintiff’s right at that time to file Objections with
 16   the district judge as provided in the Local Rules Governing Duties of Magistrate
 17   Judges.
 18          Accordingly, IT IS ORDERED THAT within twenty-one (21) days of the
 19   service date of this Order, Plaintiff choose one of the following three options:
 20          1.     Plaintiff may file a First Amended Complaint to attempt to cure the
 21   deficiencies discussed above. The Clerk of Court is directed to mail Plaintiff a blank
 22   Central District civil rights complaint form to use for filing the First Amended
 23   Complaint, which the Court encourages Plaintiff to use.
 24          If Plaintiff chooses to file a First Amended Complaint, he must clearly
 25   designate on the face of the document that it is the “First Amended Complaint,” it
 26   must bear the docket number assigned to this case, and it must be retyped or
 27   rewritten in its entirety, preferably on the court-approved form. Plaintiff shall not
 28   include new defendants or allegations that are not reasonably related to the claims
                                                   11
Case 2:21-cv-00991-CBM-KK Document 10 Filed 03/16/21 Page 12 of 13 Page ID #:59




  1   asserted in the Complaint. In addition, the First Amended Complaint must be
  2   complete without reference to the Complaint, or any other pleading, attachment, or
  3   document.
  4          An amended complaint supersedes the preceding complaint. Ferdik v.
  5   Bonzelet, 963 F.2d 1258, 1262 (9th Cir. 1992). After amendment, the Court will treat
  6   all preceding complaints as nonexistent. Id. Because the Court grants Plaintiff
  7   leave to amend as to all his claims raised here, any claim raised in a preceding
  8   complaint is waived if it is not raised again in the First Amended Complaint.
  9   Lacey v. Maricopa Cnty., 693 F.3d 896, 928 (9th Cir. 2012).
 10          The Court advises Plaintiff that it generally will not be well-disposed toward
 11   another dismissal with leave to amend if Plaintiff files a First Amended Complaint
 12   that continues to include claims on which relief cannot be granted. “[A] district
 13   court’s discretion over amendments is especially broad ‘where the court has already
 14   given a plaintiff one or more opportunities to amend his complaint.’” Ismail v. Cnty.
 15   of Orange, 917 F. Supp. 2d 1060, 1066 (C.D. Cal. 2012); see also Ferdik, 963 F.2d at
 16   1261. Thus, if Plaintiff files a First Amended Complaint with claims on which
 17   relief cannot be granted, the First Amended Complaint will be dismissed
 18   without leave to amend and with prejudice.
 19          2.     Alternatively, Plaintiff may file a notice with the Court that he intends to
 20   stand on the allegations in his Complaint. If Plaintiff chooses to stand on the
 21   Complaint despite the deficiencies in the claims identified above, then the Court will
 22   submit a recommendation to the assigned district judge that the deficient claims
 23   discussed in this Order be dismissed with prejudice for failure to state a claim,
 24   subject to Plaintiff’s right at that time to file Objections with the district judge as
 25   provided in the Local Rules Governing Duties of Magistrate Judges. If the assigned
 26   district judge accepts the findings and recommendations of the undersigned
 27   Magistrate Judge and dismisses the deficient claims discussed in this Order, the Court
 28
                                                   12
Case 2:21-cv-00991-CBM-KK Document 10 Filed 03/16/21 Page 13 of 13 Page ID #:60




  1   will issue a separate order regarding service of any claims remaining in the Complaint
  2   at that time.
  3          3.       Finally, Plaintiff may voluntarily dismiss the action without prejudice,
  4   pursuant to Federal Rule of Civil Procedure 41(a). The Clerk of Court is directed to
  5   mail Plaintiff a blank Notice of Dismissal Form, which the Court encourages Plaintiff
  6   to use if he chooses to voluntarily dismiss the action.
  7          Plaintiff is explicitly cautioned that failure to timely respond to this
  8   Order will result in this action being dismissed with prejudice for failure to
  9   state a claim, or for failure to prosecute and/or obey Court orders pursuant to
 10   Federal Rule of Civil Procedure 41(b).
 11
 12   Dated: March 16, 2021
 13                                              HONORABLE KENLY KIYA KATO
                                                 United States Magistrate Judge
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                                   13
